3 N.Y.3d 732 (2004)
KENNETH J. LIGRECI, Appellant,
v.
TERESA LIGRECI, Also Known as TERESA DOLDO, Respondent.
Court of Appeals of the State of New York.
Submitted August 16, 2004.
Decided October 21, 2004.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed that portion of Supreme Court's order that denied appellant's motion to vacate or modify the judgment, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.